                     Case 1:09-cr-03601-MV Document 84 Filed 12/06/19 Page 1 of 1

                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                           Before the Honorable B. Paul Briones
                                                Preliminary/Detention - VSR
Case Number:                09-CR-3601 MV                         UNITED STATES vs. PHILLIPS

Hearing Date:               12/6/2019                             Time In and Out:          9:42 am – 9:48 am

Courtroom Deputy:           K. Dapson                             Courtroom:                Rio Grande

Defendant:                  Niholous Phillips                     Defendant’s Counsel:      Kari Converse

AUSA:                       Jaymie Roybal                         Pretrial/Probation:           A. Gee
Interpreter:                                                      Witness:
Initial Appearance
☐     Defendant received a copy of charging document
☐     Court advises defendant(s) of possible penalties and all constitutional rights
☐     Defendant
☐     Government moves to detain                                  ☐ Government does not recommend detention
☐     Set for                                                     on                               @
Preliminary/Show Cause/Identity
☒     Defendant waives Preliminary Hearing
☒     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☒     Defendant waives Detention Hearing
☐
Custody Status
      Defendant remanded to custody of United States
☒     Marshal's Service
☐     Conditions
Other
☒     Matter referred to District Judge for Final Revocation Hearing
☐
